Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-15 withdrawn 
Claims 1-2, and 10 amended
Claims 1-2 amended 
Claims 1-9 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (PG Pub 2006/0159838 A1), in view of Balbin (WO 2009/126999 A1) and in further view of Schwab (WO 2001101766 A1).
Consider Claim 1, Kowalski teaches the process of manufacturing a printable electronic feature by applying electrically conductive ink on a substrate surface (abstract), in a desired pattern [0105] thus forming conductive track, where the electronic features include antenna for RFID tags [0144]–[0145]. Kowalski teaches the printing of the electrically conductive ink on a substrate [0032], where the electronic ink include particles [0037], where the particles comprise metal boride, metal carbide, and or metal nitride such as SiC and BN [0039]. Kowalski teaches the use of substrate comprising cellulose base material such as paper [0137]. Kowalski teaches the step of heating the deposited electrically conductive ink to a desired temperature by irradiating the light source such as laser [0119], where the laser pulse length is tailored/selected to provide a depth of heating that is equal to the thickness of the conductive track to be heat-treated [0122]. Therefore, the selective heating treatment of lower section of the conductive track feature (such as antenna) that is immediate to the surface of the substrate (heated by laser), would be obvious to skilled person in the art to heat the upper parts of the substrate that is immediately adjacent to the lower section of the electronic conductive track feature, that is heated by the laser.
Kowalski does not teach the RFID tag to be chipless.
However, Balbin is in the prior art of forming an antenna for RFID tag having a multi-resonator (abstract), teaches the forming of RFID system (700) which include a chipless tag (200) and the transmitted signal is received by a resonator structure (204) and a receiving antenna (206), and the resulting signal transmitted by transmitting antenna (202) (page 14, last paragraph to page 15, first paragraph, figure 7). 

    PNG
    media_image1.png
    819
    1270
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Kowalski with Balbin to form multi-resonator structures within the RFID tag forming a chipless RFID tag, to provide with her RFID tag without the use of power source such as batteries (page 2, lines 17-18).
The combined Kowalski (with Balbin) does not teach the selectively heating only parts of the substrate where the conductive track is printed.
However, Schwab is in the prior art of printing electrically conductive ink (page 7, lines 1-3 and claim 10), teaches the process annealing using laser onto the printed electrically conductive line (20, 22) where the laser heating/energy is only applied to the material of the printed electrically conductive line (20, 22) (claim 14, figure 6). Schwab teaches heating preferably to a low temperature between 90°C to 130°C (page 7, lines14-16).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Kowalski (with Balbin) with Schwab to heat only those parts of the substrate having the printed conductive line with laser beam, to effectively only heat the printed conductive line without directly exposing the remainder of the substrate directly to heat (page 7, second paragraph).
Consider Claim 2, the combined Kowalski (with Balbin and Schwab) teaches the selective heating is performed by laser (Kowalski, [0119]), and where the laser beam heats only those parts of the substrate where the conductive track/line is printed (Schwab, page 7, second paragraph).
Consider Claims 3-4, the combined Kowalski (with Balbin and Schwab) teaches the substrate is a cellulose substrate such as paper (Kowalski, [0137]).
Consider Claims 5-6, the combined Kowalski (with Balbin and Schwab) teaches the forming of antenna (Kowalski, [0144], Balbin, abstract), and resonance structures (Balbin, abstract).
Consider Claims 7-8, the combined Kowalski (with Balbin and Schwab) teaches the metal carbide silicon carbide, metal nitride BN as (Kowalski, [0039]).
Consider Claim 9, the combined Kowalski (with Balbin and Schwab) teaches the addition of top layer over the conductive track as post treatment step such as encapsulation (Kowalski, [0124]).

Response to Arguments
Applicant’s arguments, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1-9 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kowalski with Balbin and Schwab.

The applicant argued against the previously applied claims rejection on the grounds that none of the prior arts discloses the “heating only parts of the substrate” and “heat only those parts of the substrate where the conductive track is printed”. Additionally, the applicant argued against Kowalski, on the ground that Kowalski discloses the process of laser sintering the entire substrate, as disclose in paragraph [0122].
However, Kowalski discloses the sintering process using furnaces which could sinter the entire substrate, additionally Kowalski also discloses the sintering process using laser [0122]. Moreover, the newly applied prior art of Schwab disclose the process of annealing/sintering using laser beam of electrically conductive ink that is printed onto a substrate, where the laser beam (6) only heats those parts of the substrate (13) where the conductive track (20, 21) is printed (figure 6).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718